t c memo united_states tax_court western property restoration inc petitioner v commissioner of internal revenue respondent michael b sprague petitioner v commissioner of internal revenue respondent docket nos filed date walter d channels for petitioners cassidy b collins for respondent memorandum findings_of_fact and opinion morrison judge during the and tax years michael b sprague was the sole shareholder of western property restoration inc a subchapter_c_corporation these consolidated cases involve income-tax deficiencies determined against sprague and western property restoration for both years we have jurisdiction to resolve the cases under sec_6214 unless otherwise indicated all references to sections are to the internal_revenue_code_of_1986 as amended we hold sprague received dividends from western property restoration totaling dollar_figure in and dollar_figure in and western property restoration is liable for sec_6662 penalties for and findings_of_fact sprague was the sole shareholder of western property restoration during and during western property restoration made direct payments to sprague totaling dollar_figure it also paid dollar_figure of sprague’s personal expenses during western property restoration made direct payments to sprague totaling dollar_figure it also paid dollar_figure of sprague’s personal expenses western property restoration’s federal-income-tax return for reported that it paid sprague dollar_figure in compensation sprague’s federal-income-tax return for reported that he earned dollar_figure in compensation his return reported no dividends western property restoration’s return for reported that it paid sprague dollar_figure in compensation sprague’s return for reported that he earned dollar_figure in compensation his return reported no dividends western property restoration’s returns also reported the following items item other deductions advertising deduction rent-expense deduction cost_of_goods_sold dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number additionally for western property restoration reported a net-operating-loss deduction of dollar_figure in date the internal_revenue_service irs mailed a notice_of_deficiency to sprague determining deficiencies of dollar_figure for and dollar_figure for the notice also determined sec_6662 penalties of dollar_figure for and dollar_figure for among other adjustments the notice determined that sprague had received dividends from western property restoration totaling dollar_figure in and dollar_figure in in date the irs mailed a notice_of_deficiency to western property restoration determining deficiencies of dollar_figure for and dollar_figure for the notice also determined sec_6662 penalties of dollar_figure for and dollar_figure for among other adjustments the notice disallowed portions of the amounts reported in each year for o ther deductions advertising deductions and cost_of_goods_sold the notice also disallowed the dollar_figure net-operating-loss deduction that western property restoration claimed on it sec_2012 return sprague and western property restoration filed timely petitions for redetermination of the deficiencies at the time sprague resided in california western property restoration’s principal_place_of_business was also in california in date the irs amended its answer to assert that sprague received dividends of dollar_figure for and dollar_figure for and that he had deficiencies of dollar_figure for and dollar_figure for before trial the parties resolved many of the issues through stipulations they stipulated that the amounts reported by western property restoration on its returns should be adjusted as follows item other deductions advertising deduction rent-expense deduction cost_of_goods_sold agreed-upon amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number they further stipulated that western property restoration is not entitled to a net- operating-loss deduction for the parties stipulated that of the dollar_figure in direct payments that western property restoration made to sprague during sprague correctly reported dollar_figure as compensation the parties stipulated that they disagree as to whether the remaining direct payments amounting to dollar_figure should be treated as dividends the irs’s position or a tax-free return_of_capital sprague’s position the stipulation did not resolve the tax treatment of western property restoration’s payment of dollar_figure of sprague’s personal expenses in the parties stipulated that of the dollar_figure in direct payments that western property restoration made to sprague during sprague correctly reported dollar_figure as compensation the parties stipulated that they disagree as to whether the remaining direct payments amounting to dollar_figure should be treated as dividends the irs’s position or a tax-free return_of_capital sprague’s position the stipulation did not resolve the tax treatment of western property restoration’s payment of dollar_figure of sprague’s personal expenses in in its opening brief the irs concedes that sprague is not liable for sec_6662 penalties it continues to take the position that western property restoration is liable for sec_6662 penalties opinion dividends earned by sprague in and the tax treatment of a distribution_of_property made by a corporation to a shareholder with respect to its stock is set forth in sec_301 sec_301 sec_301 provides the portion of the distribution which is a dividend is included in the shareholder’s income the portion of the distribution which is not a dividend is applied against and reduces the adjusted_basis of the stock and the portion of the distribution which is not a dividend to the extent that it exceeds the adjusted_basis of the stock is treated as gain from the sale_or_exchange of property a dividend is defined by sec_316 as a distribution_of_property by a corporation to its shareholders out of its earnings_and_profits for this purpose a distribution is considered to be made out of earnings_and_profits to the extent of earnings_and_profits id in his brief sprague concedes that the payment by western property restoration of dollar_figure of his personal expenses in constitutes a dividend however he contends that the dollar_figure of noncompensation payments by western property restoration to him are a tax-free return_of_capital he does not dispute that for the tax_year western property restoration had earnings_and_profits at least equal to the distributions it made to him that year dollar_figure dollar_figure dollar_figure he argues that western property restoration intended the dollar_figure in payments to be distributions of capital rather than earnings he also argues that western property restoration recorded the distributions in its books as reductions to paid-in capital rather than as dividends a distribution to a shareholder is a dividend if it is made out of earnings_and_profits sec_316 a distribution is made out of earnings_and_profits if earnings_and_profits is at least equal to the amount of the distribution id western property restoration’s earnings_and_profits for the tax_year was at least dollar_figure the amount of the distributions it made during therefore the distributions totaling dollar_figure are dividends within the meaning of sec_316 that western property restoration intended the distributions to consist of returned capital is irrelevant see 552_us_421 it is also irrelevant that the company treated the distributions as returned capital on its books see id for sprague’s brief concedes that the payment by western property restoration of dollar_figure of his personal expenses constitutes a dividend he contends that the dollar_figure in noncompensation payments made in should be treated as a tax-free return_of_capital for the same reasons he gives regarding the distributions he does not contest that western property restoration’s earnings_and_profits for the tax_year was at least dollar_figure the total amount of the distributions it made during dollar_figure ' dollar_figure dollar_figure therefore the distributions of dollar_figure are dividends see sec_316 our determination of this dividend issue does not depend on the resolution of disputed facts thus we need not determine which party bears the burden_of_proof we hold that sprague received dollar_figure of dividends in and dollar_figure of dividends in western property restoration’s liability for sec_6662 penalties for and sec_6662 and b and imposes an accuracy-related_penalty of of the portion of an underpayment_of_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax the irs determined that for the tax_year sec_2011 and sec_2012 western property restoration is liable for accuracy-related_penalties for underpayments attributable to negligence or substantial understatements of income_tax negligence includes the failure to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly id western property restoration exhibited a lack of ordinary and reasonable care in improperly claiming cost- of-goods-sold allowances for both years improperly claiming o ther deductions and advertising deductions for both years improperly claiming a net-operating-loss deduction for and not maintaining adequate books_or_records to substantiate the allowances and the deductions it was negligent with respect to the underpayments for and alternatively each annual understatement of income_tax on western property restoration’s returns is substantial and each underpayment is attributable to a substantial_understatement_of_income_tax if the understatement exceeds the lesser of-- i percent of the tax required to be shown on the return for the taxable_year or if greater dollar_figure or ii dollar_figure see sec_6662 whether the understatements are substantial will be determined by post-opinion computations under tax_court rule_of practice and procedure under sec_6664 a taxpayer who is otherwise liable for the accuracy-related_penalty may avoid the liability by showing that there was a reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment western property restoration notes that a certified_public_accountant cpa reviewed its books_and_records and aided in the preparation of its tax returns it is not a defense to the accuracy-related_penalty merely that a return was prepared by a cpa as the mere fact that a certified_public_accountant has prepared a tax_return does not mean that he or she has opined on any or all of the items reported therein 115_tc_43 aff’d 299_f3d_221 3d cir 1the penalty applies only once to a portion of an underpayment even if that portion is attributable to both negligence and a substantial_understatement_of_income_tax see sec_1_6662-2 income_tax regs there is no evidence that the cpa or any other tax professional advised western property restoration regarding any of the positions taken on its tax returns therefore western property restoration has no reasonable_cause and is liable for accuracy-related_penalties to reflect the foregoing decisions will be entered under tax_court rule_of practice and procedure
